Case 1:19-cv-04977-JPC Document 132-2 Filed 04/09/21 Page 1 of 5




                     EXHIBIT B
                                                                                                    Page 1 of 4
              Case 1:19-cv-04977-JPC Document 132-2 Filed 04/09/21 Page 2 of 5


Subject: Re: FW: Activity in Case 1:19-cv-04977-ALC MOORE et al v. COHEN et al Order
Date: 6/26/2020 9:07 PM
From: "Larry Klayman" <klaymanlaw@gmail.com>
         "Strom, Rachel" <RachelStrom@dwt.com>, "Elizabeth Mcnamara"
To:
         <lizmcnamara@dwt.com>
         "Larry Klayman" <klaymanlaw@gmail.com>, "Oliver Peer" <oliver.peerfw@gmail.com>,
Cc:
         "Dina James" <daj142182@gmail.com>

[EXTERNAL]

Make my day! Order not final and you both are low class!

Larry Klayman

On Fri, Jun 26, 2020, 5:33 PM Strom, Rachel <RachelStrom@dwt.com> wrote:

  Hi Larry,


  Not sure why the name calling, but the court rules in the SDNY would apply here pretty clearly.



  Thanks. Rachel



  From: Larry Klayman <klaymanlaw@gmail.com>
  Sent: Friday, June 26, 2020 8:32 PM
  To: Strom, Rachel <RachelStrom@dwt.com>
  Cc: Oliver Peer <oliver.peerfw@gmail.com>; Dina James <daj142182@gmail.com>
  Subject: Re: FW: Activity in Case 1:19-cv-04977-ALC MOORE et al v. COHEN et al Order



  [EXTERNAL]




  The order is not final. I moved for rehearing. Do your homework! Thus not applicable at this time.



  If you and McNamara attempt to smear me again, I will respond accordingly.



  But not surprised you did not miss a beat. Low class at best, but totally predictable.




about:blank                                                                                           4/8/2021
                                                                                                    Page 2 of 4
              Case 1:19-cv-04977-JPC Document 132-2 Filed 04/09/21 Page 3 of 5




  Larry



  On Fri, Jun 26, 2020 at 5:13 PM Strom, Rachel <RachelStrom@dwt.com> wrote:

    Thank you Larry, appreciate it.



    I wanted to mention also that we heard about the D.C. Court of Appeals decision with your 90-day
    disbarment. The SDNY local rules (Local Rule 1.5(h)) requires that you provide the Clerk of the Court with a
    copy. I wanted to make sure you knew about the rule.



    Thanks. Rachel



    From: Larry Klayman <klaymanlaw@gmail.com>
    Sent: Friday, June 26, 2020 6:22 PM
    To: Strom, Rachel <RachelStrom@dwt.com>
    Subject: Re: FW: Activity in Case 1:19-cv-04977-ALC MOORE et al v. COHEN et al Order



    [EXTERNAL]




    Ok to move to those days



    On Fri, Jun 26, 2020, 1:31 PM Strom, Rachel <RachelStrom@dwt.com> wrote:

      Hi Larry,



      Hope you are safe and well during this time.




      We have a conflict on the 30th and were hoping to move the conference to another time next week –
      Wednesday, Thursday or Friday. Could you let me know your availability so we can let the Court know?




about:blank                                                                                            4/8/2021
                                                                                                              Page 3 of 4
              Case 1:19-cv-04977-JPC Document 132-2 Filed 04/09/21 Page 4 of 5



      Thank you.


      Rachel



      Rachel Strom | Davis Wright Tremaine LLP
      1251 Avenue of the Americas, 21st Floor | New York, NY 10020
      Tel: (212) 402-4069 | Fax: (212) 379-5244
      Email: rachelstrom@dwt.com | Website: www.dwt.com

      Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.




      From: NYSD_ECF_Pool@nysd.uscourts.gov <NYSD_ECF_Pool@nysd.uscourts.gov>
      Sent: Friday, June 26, 2020 11:13 AM
      To: CourtMail@nysd.uscourts.gov
      Subject: Activity in Case 1:19-cv-04977-ALC MOORE et al v. COHEN et al Order



      [EXTERNAL]




      This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
      RESPOND to this e-mail because the mail box is unattended.
      ***NOTE TO PUBLIC ACCESS USERS*** There is no charge for viewing opinions.

                                                                          U.S. District Court

                                                               Southern District of New York

      Notice of Electronic Filing


      The following transaction was entered on 6/26/2020 at 11:12 AM EDT and filed on 6/26/2020

      Case Name:       MOORE et al v. COHEN et al
      Case Number:     1:19-cv-04977-ALC
      Filer:
      Document Number: 69

      Docket Text:
      ORDER: The Court will conduct a telephone status conference in this action on



about:blank                                                                                                     4/8/2021
                                                                                    Page 4 of 4
              Case 1:19-cv-04977-JPC Document 132-2 Filed 04/09/21 Page 5 of 5


      June 30, 2020 at 11:00 a.m. Plaintiff should initiate the call to the other parties, and
      once all relevant parties are on the line, should contact the Court at 1-888-363-
      4749 (Conference Code: 3768660) on the date and time specified above.,
      Telephone Conference set for 6/30/2020 at 11:00 AM before Judge Andrew L.
      Carter Jr. (Signed by Judge Andrew L. Carter, Jr on 6/26/2020) (rj)


      1:19-cv-04977-ALC Notice has been electronically mailed to:

      Elizabeth A. McNamara      lizmcnamara@dwt.com, NYCDocket@dwt.com,
      ShirleyWong@dwt.com

      Larry E. Klayman     leklayman@gmail.com

      Eric J. Feder   ericfeder@dwt.com

      Lisa Beth Zycherman     lisazycherman@dwt.com

      Larry Klayman      leklayman@gmail.com, daj142182@gmail.com, oliver.peerfw@gmail.com

      1:19-cv-04977-ALC Notice has been delivered by other means to:

      Rachel F. Strom
      DAVIS WRIGHT TREMAINE LLP
      1251 Avenue of the Americas
      21st Floor
      New York, NY 10020

      The following document(s) are associated with this transaction:

      Document description:Main Document
      Original filename:n/a
      Electronic document Stamp:
      [STAMP dcecfStamp_ID=1008691343 [Date=6/26/2020] [FileNumber=24194717-
      0] [0dc25055917608694a97ddf2e01472d0adf0d29b0870b3e12b390ac7c308d7b6fd
      8a0a8f9969ae0c7fd5c9fb4cf8ed9a89cfce7cd0a4088951d87b13d401b855]]




about:blank                                                                           4/8/2021
